Order entered July 16, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00262-CR

                             JACOB NATHAN ROSS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-11734-V

                                           ORDER
       The reporter’s record was filed July 10, 2018. Missing from the record are the State’s

exhibit 45, a photograph, exhibit 63, a DVD of appellant’s interview with police, and exhibit 68,

a DVD of the surveillance video of the crime scene. All three exhibits were offered and admitted

at trial. We ORDER court reporter Peri Wood to file a supplemental reporter’s record with true

and correct copies of State’s exhibits 45, 63, and 68 within TEN DAYS of the date of this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE